Citation Nr: 0818382	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-23 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right side and 
stomach pains, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a low back 
disability, status post discectomy and fusion.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1986 to 
January 1995, with service in the Persian Gulf indicated from 
September 1990 to April 1991. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service treatment records reveal a complaint of diarrhea in 
October 1988 and possible gastritis, with cramps and pain in 
October 1993.  He denied nausea, vomiting, or diarrhea at 
that time.  He denied stomach or intestinal problems at his 
discharge examination.  The records further reveal that the 
veteran was seen in service on a few occasions for back pain.  
He denied recurrent back pain on his separation examination. 
A July 2005 statement from the veteran noted abdominal pain, 
but made no mention of diarrhea.  An October 1995 VA registry 
examination noted the veteran reporting occasional 
gastrointestinal pain across the anterior abdomen which he 
could not associate with any other findings. 

The Board notes that the veteran received a VA examination in 
February 2006, although it does not appear that the claims 
file was reviewed by the examiner.  Moreover, no opinion 
concerning the relationship between the veteran's service and 
his back disability or right side and stomach pain was 
provided.  Thus, the veteran should be afforded additional VA 
examinations in order to determine if his claimed back and/or 
gastrointestinal disorders are related to his active service.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002).


Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated him for his low back disorder 
and a gastrointestinal disorder since 
August 2005.  After securing the necessary 
release, such records should be requested.

2.  Schedule the veteran for a VA 
gastrointestinal examination by a 
physician to determine the nature and 
etiology of any gastrointestinal 
disability.  All necessary tests should be 
performed, and a rationale for all 
opinions provided.  The claims file must 
be provide to and reviewed by the examiner 
in conjunction with the examination.  
Following completion of the examination 
and review of the claims file, the 
examiner should indicate the following for 
the claimed gastrointestinal disability:  
(a) Whether the veteran has a chronic 
gastrointestinal disability manifested by 
diarrhea, cramps, stomach pain and side 
pain which can be attributed to a known 
clinical diagnosis.  (b) If so, the 
examiner should indicate whether it is as 
likely as not that the diagnosed disorder 
is related to the veteran's military 
service, to include service in the Persian 
Gulf.  (c) If there is no diagnosed 
disability that the veteran's claimed 
condition can be attributed to, the 
examiner should state whether there are 
objective manifestations of disability 
that represent an undiagnosed illness, and 
whether the disorder is related to the 
veteran's service in the Persian Gulf. 

3.  Schedule the veteran for a VA 
orthopedic examination by a physician to 
determine the nature of any back 
disability found and to provide an opinion 
as to a possible relationship to service.  
The claims file must be reviewed by the 
examiner.  All indicated tests should be 
performed and all findings should be 
reported in detail.  Following examination 
of the veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
that the current back disorder is related 
to service.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

4.  After the above is completed to the 
extent possible, readjudicate the claim.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case and given an opportunity to 
respond before the case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

